                 Case 2:19-cv-01537-BJR Document 42 Filed 12/01/20 Page 1 of 6




 1                                                                    The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7

 8

 9

10
                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
12
       NORTHWEST ENVIRONMENTAL
13     ADVOCATES,
                                                            Case No. 2:19-cv-01537-BJR
14                                   Plaintiff,
15         v.                                              COMBINED JOINT STATUS
                                                           REPORT AND STIPULATED
16     UNITED STATES ENVIRONMENTAL                         SCHEDULING MOTION AND
       PROTECTION AGENCY, et al.                           ORDER
17

18                               Defendants,

19        and,

20     STATE OF WASHINGTON,
       DEPARTMENT OF ECOLOGY,
21
                      Defendant-Intervenor.
22

23          On August 24, 2020, the Parties notified the Court of their collective interest in exploring
24   a settlement for some or all of the claims in this case and requested 90 days to hold settlement
25   discussions. Dkt. No. 40. On August 25, 2020, the Court ordered the Parties to “submit a status
26   report no later than December 1, 2020, apprising the Court of the status of their discussions

      JOINT STATUS REPORT AND                     1   Western Environmental Law Center   Earthrise Law Center
                                                      1402 3rd Ave, Suite 1022           Lewis & Clark Law School
      STIPULATED SCHEDULING MOTION                    Seattle, WA 98101                  10015 SW Terwilliger Blvd.
      AND ORDER                                       206-487-7250                       Portland, OR 97219
      Case No. 2:19-cv-01537-BJR                                                         503-768-6929
               Case 2:19-cv-01537-BJR Document 42 Filed 12/01/20 Page 2 of 6




 1   concerning a possible settlement and indicating whether they request additional time to pursue
 2   such discussions.” Dkt. No. 41. The Parties’ negotiations are ongoing. The Parties request an
 3   additional 90 days to continue those negotiations.
 4          Over the past three months, the Parties have worked to reach an agreement to resolve this
 5   matter through a negotiated settlement. Those negotiations have included three meetings
 6   involving all of the Parties, on September 29, 2020, October 7, 2020, and November 13, 2020.
 7   Additional meetings between counsel occurred before and after those meetings.
 8          The Parties believe that additional discussions are warranted. As such, the Parties
 9   believe that affording them an approximately 90-day period to conduct such additional discussions
10   before establishing dates for or initiating any contested motions practice regarding potential
11   discovery disputes or the resolution of the claims in this case would greatly facilitate those
12   discussions, as well as potentially preserving the resources of the Parties and the Court.
13          Accordingly, the Parties jointly request that the Court order them to file a status report by
14   March 1, 2021, to advise the Court of the status of their discussions and whether they request
15   additional time to pursue settlement should that be appropriate. Alternatively, if the Parties
16   conclude that additional discussions are not warranted at that time, then the Parties request that the
17   Court direct them to file no later than March 17, 2021, a supplemental joint status report and
18   proposed schedule that addresses the remaining matters in the Court’s initial scheduling order.
19   Doc. No. 10.
20                                                   ORDER
21          Based on the foregoing joint motion and stipulation, and for good cause shown, the Parties
22   shall file a status report no later than March 1, 2020, apprising the Court of the status of their
23   discussions concerning a possible settlement and indicating whether they request additional time
24   to pursue such discussions. In the event the Parties conclude that such additional discussions are
25   not warranted, the Parties shall file no later than March 17, 2021, a supplemental joint status report
26   and proposed schedule that addresses outstanding matters in the Court’s initial scheduling order.


      JOINT STATUS REPORT AND                    2    Western Environmental Law Center   Earthrise Law Center
                                                      1402 3rd Ave, Suite 1022           Lewis & Clark Law School
      STIPULATED SCHEDULING MOTION                    Seattle, WA 98101                  10015 SW Terwilliger Blvd.
      AND ORDER                                       206-487-7250                       Portland, OR 97219
      Case No. 2:19-cv-01537-BJR                                                         503-768-6929
            Case 2:19-cv-01537-BJR Document 42 Filed 12/01/20 Page 3 of 6




 1        It is so Ordered, this __________ day of ________, 2020.
 2

 3

 4
                                       ______________________________
 5
                                       United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT STATUS REPORT AND                3   Western Environmental Law Center   Earthrise Law Center
                                                1402 3rd Ave, Suite 1022           Lewis & Clark Law School
     STIPULATED SCHEDULING MOTION               Seattle, WA 98101                  10015 SW Terwilliger Blvd.
     AND ORDER                                  206-487-7250                       Portland, OR 97219
     Case No. 2:19-cv-01537-BJR                                                    503-768-6929
              Case 2:19-cv-01537-BJR Document 42 Filed 12/01/20 Page 4 of 6




 1   Respectfully submitted and stipulated to:
 2
     By: /s/ Andrew Hawley
 3
     ANDREW HAWLEY (WSBA # 53052)
 4   Western Environmental Law Center
     1402 3rd Ave., Suite 1022
 5   Seattle, WA 98101
     (206) 487-7250
 6   hawley@westernlaw.org
 7
     JAMES N. SAUL (OSB #1067236)
 8   (Admitted Pro hac vice)
     Earthrise Law Center
 9   Lewis & Clark Law School
     10015 SW Terwilliger Blvd.
10   Portland, OR 97219
     (503) 768-6929
11
     jsaul@lclark.edu
12
     Attorneys for Plaintiff Northwest
13   Environmental Advocates
14   /s/ David Kaplan
     DAVID KAPLAN
15
     GUS MAXWELL
16   United States Department of Justice
     Environment & Natural Resources Division
17   Environmental Defense Section
      (202) 514-0997
18   david.kaplan@usdoj.gov
19   (202) 514-0135
     gustavus.maxwell@usdoj.gov
20
     Attorneys for Defendants
21

22   ROBERT W. FERGUSON
     Attorney General
23

24   /s/ Ronald L. Lavigne
     RONALD L. LAVIGNE, WSBA #18550
25   Senior Counsel
     Office of the Attorney General
26   Ecology Division
     P.O. Box 40117
      JOINT STATUS REPORT AND                    4   Western Environmental Law Center   Earthrise Law Center
                                                     1402 3rd Ave, Suite 1022           Lewis & Clark Law School
      STIPULATED SCHEDULING MOTION                   Seattle, WA 98101                  10015 SW Terwilliger Blvd.
      AND ORDER                                      206-487-7250                       Portland, OR 97219
      Case No. 2:19-cv-01537-BJR                                                        503-768-6929
              Case 2:19-cv-01537-BJR Document 42 Filed 12/01/20 Page 5 of 6




     Olympia, WA 98504-0117
 1
     360-586-6751
 2   ronald.lavigne@atg.wa.gov

 3   Attorneys for Defendant-Intervenor
     State of Washington, Department of Ecology
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      JOINT STATUS REPORT AND                5    Western Environmental Law Center   Earthrise Law Center
                                                  1402 3rd Ave, Suite 1022           Lewis & Clark Law School
      STIPULATED SCHEDULING MOTION                Seattle, WA 98101                  10015 SW Terwilliger Blvd.
      AND ORDER                                   206-487-7250                       Portland, OR 97219
      Case No. 2:19-cv-01537-BJR                                                     503-768-6929
                 Case 2:19-cv-01537-BJR Document 42 Filed 12/01/20 Page 6 of 6




                                      CERTIFICATE OF SERVICE
 1

 2

 3            I hereby certify that the foregoing Status Report and Stipulation was electronically filed

 4   with the Clerk of the Court on December 1, 2020, using the Court’s electronic filing system,

 5   which will send notification of said filing to the attorneys of record that have, as required,

 6   registered with the Court’s system.

 7
                                                   s/ Andrew Hawley
 8                                                 Andrew Hawley

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Certificate of Service                                      Western Environmental Law Center
                                                                        rd
                                                                 1402 3 Ave, Suite 1022
                                                                 Seattle, WA 98101
                                                                 206‐487‐7250
